Citation Nr: 0210499	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945; he died in September 1996.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for the cause 
of the veteran's death.  

This matter was previously before the Board in May 1999, at 
which time the Board granted service connection for residuals 
of frozen foot for the purposes of accrued and denied such 
benefits based on a psychiatric disability.  With respect to 
the issue of service connection for the cause of the 
veteran's death, the Board remanded this issue for further 
development, and readjudication in consideration of the grant 
of service connection for frozen foot for the purposes of 
accrued benefits.  In August 2000, the Board again remanded 
this issue to the RO for readjudication of the issue on 
appeal.  By rating decisions dated in September 2000 and June 
2001, the RO continued its denial of the benefits sought on 
appeal.  This matter has been returned for appellate further 
review.   




FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran died in September 1996; the death certificate 
lists the cause of death as cardiorespiratory failure, 
secondary to congestive heart failure, coronary artery 
disease, and multiple organ system failure.

3.  At the time of his death, service connection was not in 
effect for any disability.

4.  In May 1999, service connection was established for 
residuals of frozen feet for accrued benefit purposes.

5.  The evidence does not demonstrate a causal relationship 
between the veteran's residuals of frozen feet and the 
cardiorespiratory failure secondary to congestive heart 
failure, coronary artery disease, and multiple organ system 
failure from which the veteran died. 


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that a disability of 
service origin caused or contributed substantially or 
materially to cause the veteran's death and, as such, 
warrants entitlement to service connection for the cause of 
the veteran's death.

Before addressing the appellant's claim, the Board notes 
that, on November 9, 2000, the President signed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5103, 5103A, 
5107) (VCAA), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this regard, the VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  Additionally, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim. 

The record discloses that the appellant was advised of the 
VCAA by letter dated in March 2001.  Thereafter, the RO 
readjudicated the appellant's claim in light of the new law 
in June 2001.  The Board finds that the VA has provided the 
appellant with the proper notice of the type of evidence 
necessary to complete her claim.  In this regard, the Board 
finds that the discussion contained in the March 2001 letter, 
June 2001 rating decision, and April 2002 statement of the 
case provided the appellant with the proper notice of the 
type of evidence necessary to substantiate her claim for 
benefits.  The appellant was likewise provided with 
information regarding regulations applicable to her claim.  
The Board concludes that such documents comport fully with 
the VA's revised notice requirements.  The Board finds that 
VA does not have any further outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board further finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the appeal has been identified and 
obtained.  The appellant offered testimonial evidence in 
support of her claim during an April 1998 hearing.  In 
support of her claim, medical evidence has been associated 
with the claims file for consideration.  The appellant was 
afforded further opportunity to supplement the record in 
conjunction with remands of this matter in May 1999 and 
August 2000.  The record reflects, however, that the 
appellant has not provided any additional information or 
evidence for consideration.  The Board is not aware of any 
additional evidence which is available in connection with the 
issue on appeal, and concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the appellant's claim.

Accordingly, the Board finds that VA's efforts to notify the 
appellant and to assist her in obtaining evidence to 
substantiate her claim consistent with the requirements of 
VCAA have been met.

During the veteran's lifetime, he sought service connection 
for residuals of frozen feet and a psychiatric disorder.  
These claims were denied by rating decisions dated in March 
1995 and January 1996.  The veteran filed a notice of 
disagreement with the latter decision in February 1996, after 
which a statement of the case was forwarded to the veteran.  
He perfected his appeal in this matter in May 1996, and 
requested a personal hearing.  The record discloses that the 
veteran was scheduled for a hearing at the RO in November 
1996, and that notice of the same was forwarded to the 
veteran.  The veteran died in September 1996, prior to the 
scheduled hearing date.

The death certificate lists the cause of death as 
cardiorespiratory failure, secondary to congestive heart 
failure, coronary artery disease, and multiple organ system 
failure.  The death certificate indicates the veteran expired 
in his residence, and that an autopsy was not performed.

In November 1996, the appellant filed a claim for service 
connection for purposes of accrued benefits.  In May 1999, 
the Board granted entitlement to service connection for 
residuals of frozen foot for accrued purposes.  It was 
determined that service connection, for accrued purposes, was 
not established for a psychiatric disorder.  

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  A claimant of 
dependency and indemnity (DIC) benefits is entitled to 
service connection for cause of death if a service-connected 
or compensable disability caused, hastened, or substantially 
and materially contributed to the veteran's death.  38 
U.S.C.A. § 1310(b) (West 1991).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
C.F.R. § 3.312 (2001).

The Board notes that the veteran's service medical records 
have not been associated with the claims file.  The record 
reflects that the RO attempted to obtain the veteran's 
service medical records from the service department, but was 
informed by the National Personnel Records Center (NPRC) that 
the veteran's service medical records were destroyed by fire 
in 1973.  An attempt was made to reconstruct the veteran's 
service records from other sources; however, the NPRC advised 
that the records could not be reconstructed.  Of record are 
copies of morning reports which reflect that the appellant 
was seen in service for treatment of the foot, noted as a 
fungal infection of the right foot.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran's service medical records are unavailable, the VA's 
duty to assist is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993).

Post service medical records indicate the veteran underwent 
private hospitalization in July 1972 for chronic bronchitis 
for which he underwent bronchoscopy.  Medical records reflect 
the veteran had a history of treatment for difficulty 
breathing associated with acute bronchitis since September 
1970.  These records also reference diagnostic findings of 
chronic lumbar strain, hypertension, hyperlipidemia, and 
chronic lung disease.  

On VA examination in July 1976, the veteran was evaluated 
with hypertension, essential, moderate; chronic bronchitis 
with early pulmonary emphysema; exogenous obesity; and status 
post right mastoidectomy with a well-healed scar; Meniere's 
syndrome, secondary to labyrinthitis disease; hypacusis, 
right ear, marked, secondary to chronic otitis media; and 
status post right tympanoplasty with no improvement in 
hearing acuity.

An April 1994 private medical statement indicated that the 
veteran's severe vascular and neuropathic injuries to the 
feet were related to frostbite injury during service.

In a May 1994 private medical statement, the physician 
indicated that the veteran experienced cold exposure during 
service resulting in frostbite injury.  It was noted that 
long term sequela does not present for several years.  It was 
documented that the veteran had been treated for a present 
condition of extreme pain in the feet (hypesthesia), and that 
this condition could be secondary to a progressive condition 
related to in service frostbite injury.

On VA examination in December 1994, the veteran was evaluated 
with history of frostbite with significant neuropathy; status 
post myocardial infarction; chronic bronchitis and chronic 
obstructive pulmonary disease; and diabetes mellitus.  The 
medical report indicated the veteran had a history of 
smoking.  X-ray studies of the chest revealed chronic 
obstructive pulmonary disease.

An August 1996 private medical statement discussed the 
severity of the veteran's bilateral foot problems.  It was 
noted that not only was the veteran disabled due to the 
severity of his foot symptomatology, but that he was limited 
by his heart and lung disease as well.  In a subsequent 
statement, dated in May 1998, the physician indicated that 
over the several years prior to his death, the veteran 
suffered considerably from pain in his legs and feet.  It was 
noted that the veteran experienced difficulty ambulating due 
to his foot pain, and that he was unable to exercise due to 
this problem.  The physician indicated that "even if his 
feet had been in good shape, his physical activity would have 
been severely limited by his other medical problems."  It 
was noted that the veteran had to utilize a wheelchair to get 
around his home.

In April 1998, the appellant stated her belief that the 
veteran's death was hastened or due to his inability to be 
mobile due to limitations attributable to his bilateral foot 
disability.  She maintained that had the veteran been able to 
exercise and strengthen the heart, the veteran would have 
experienced a "more full life than what he had."  She 
indicated that a physician had advised her that the veteran's 
inability to exercise hastened his death.  Testimony offered 
by the veteran's son-in-law indicated that when he met the 
veteran in 1973, the veteran was an active individual, 
engaging in recreational and domestic activities.  He 
indicated that following the veteran's heart attack, he was 
unable to engage in many activities.  He stated that toward 
the latter part of his life, the veteran was confined to a 
wheelchair or walker, and suffered with severe foot symptoms.

Private medical records, dated from August 1995 to July 1996, 
document treatment for neuropathic feet and onychomycosis.

After having carefully and thoroughly reviewed the veteran's 
entire medical history, particularly the circumstances 
surrounding his death, the Board is unable to identify any 
causal relationship between the veteran's service-connected 
residuals of frozen foot and his death due to 
cardiorespiratory failure and related congestive heart 
failure, coronary artery disease, and multiple organ system 
failure. There is no indication that the veteran had 
disability manifested by respiratory or cardiovascular 
disease in service or in close proximity thereto.  There is 
no allegation or objective medical evidence that directly 
links the veteran's respiratory or cardiovascular disease to 
any incident of military service.  The record indicates that 
the veteran was initially diagnosed with bronchitis in 1970, 
and with a cardiovascular condition in approximately 1990.  

Further, the Board has noted that the death certificate does 
not indicate a connection between the veteran's residuals of 
frozen foot and his death.  In fact, none of the medical data 
in the claims file specifically relates the veteran's 
respiratory or cardiovascular pathology to his service-
connected disability or to any incident of service.  Rather, 
the medical opinion evidence of record addresses the 
etiological relationship between the veteran's neuropathic 
feet and his cold exposure during service.

The appellant has insistently maintained that the veteran was 
unable to engage in exercise due to the severity of his 
bilateral foot symptomatology.  In particular, it is asserted 
that the veteran experienced limited mobility due to pain and 
swelling associated with his foot disability.  She contends 
that the service-connected disability of the feet hastened 
the veteran's death because he was unable to exercise and 
strengthen his heart.

As indicated, the majority of the evidence of record 
concerning the veteran's bilateral foot disability concerns 
the onset and severity of the neuropathic condition of the 
feet.  The August 1996 and May 1998 private medical 
statements note that the veteran experienced difficulty with 
ambulation and was unable to exercise due to this problem.  
However, the physician does not indicate that such 
circumstance hastened or contributed to the veteran's death.  
Indeed, the physician indicated in his May 1998 statement 
that "even if his feet had been in good shape, his physical 
activity would have been severely limited by his other 
medical problems."  This opinion offers no evidence of a 
relationship between the veteran's residuals of frozen foot 
and his death.  Thus, the Board finds that the appellant has 
offered no medical evidence in support of her contention.

The question of "cause of death" is necessarily a question 
of medical causation.  The Board is cognizant of the 
contentions advanced by the appellant to the effect that the 
service-connected disability contributed to the veteran's 
death.  This contention, however, is not supported by the 
evidence of record, nor has the appellant offered any medical 
opinion evidence squarely in support of her contention in 
that regard.  

The Board notes that the appellant is a licensed practical 
nurse (LPN).  Her assertions then must be treated as those of 
a party possessing some medical knowledge.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, in this instance, her statements 
have little probative value.  It is significant to point out 
that the appellant's proffered opinion regarding a 
relationship between the service-connected disability and the 
veteran's death is not based upon a review of the recorded 
medical history and evidence.  Rather, the appellant's 
comments generally concern the purported relationship between 
the veteran's noted behavior attributed to his service-
connected disability, i.e., his lack of mobility, and the 
progression of his terminal illness, and not any objective 
clinical findings suggestive of a causal connection.  Thus, 
her contentions are not probative on the question of medical 
causation in this instance.  As indicated, the appellant has 
offered no qualified medical opinion in support of her claim.  
The medical statement upon which she relies to establish 
medical causation fails to demonstrate a relationship between 
the service-connected residuals of frozen foot and the 
veteran's death. 

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

